Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder
Claims 2-3, 5, 8, 12, 15, 19, 23-24 and 26-27 are directed to an allowable method.  Claims 31-32, 34, 38, 40, 44 and 48-49 are drawn to a combination of elements used in the method previously withdrawn from consideration as a result of a restriction requirement, Claims 31-32, 34, 38, 40, 44 and 48-49 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on 08/13/2021.
The application has been amended as follows: 
Claims 40, 44 and 48-49 are canceled.
Claim 31 is amended as follows:
31. (Currently Amended) A tree comprising at least one non-terrestrial adventitious root, said root being inoculated by an ectomycorrhizal fungus, wherein said non-terrestrial adventitious root is planted in soil in a container, wherein said ectomycorrhizal fungus is an edible ectomycorrhizal fungus of a genus selected from the group consisting of Tuber, Cantharellus, Boletus, Tricholoma, Hydnum, Lepista, Amanita, Russula, Morchella, Rhizopogon, Craterellus, Lactarius, Polyozellus, Chroogomphus, Laccaria, Albatrellus, Suillus, Amanita, Cortinarius, Gomphus, Entoloma and Inocybe, wherein said tree is selected from the group consisting of Hazel (Corylus), Oak (Quercus), Beech (Fagu), Fir (Abies), Poplar (Populus) and Birch (Betula) and wherein said non- terrestrial adventitious root is connected to the tree.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims as amended are deemed to be free of the prior art.  The closest prior art is Suryanarayanan, et al. (Fungal Divers 8 (2001): 155-161), which teaches the cultivation of endophytic fungi in bags on the tips of banyan tree aerial roots.  However, Suryanarayanan, et al. does not disclose or teach that any ectomycorrhizal fungi were  not planted in the ground in which the primary roots are planted – indicating that the tree is one that is planted in the ground.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/Examiner, Art Unit 1662